Citation Nr: 1102818	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an overpayment of compensation benefits due to the 
removal of an additional allowance for the Veteran's spouse was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1959 to July 1960.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2008, a statement of the case 
was issued in January 2009, and a substantive appeal was received 
in February 2009.
  
The issue of entitlement to a waiver of overpayment was 
raised by the Veteran's representative in an October 2010 
informal hearing presentation, but this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's spouse died in December 1996.

2.  The Veteran continued to receive an additional allowance in 
VA compensation benefits for his wife until November 2007.  


CONCLUSION OF LAW

An overpayment of VA compensation benefits due to the removal of 
additional allowance for spouse was properly created.  38 
U.S.C.A.  §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 5103, enhanced the assistance to be afforded to 
claimants in substantiating their claims.  Considering the nature 
of this case, which involves a determination as to the validity 
of the debt, the Board holds that the provisions of the VCAA are 
inapplicable.  The Board believes this conclusion to be 
consistent with the holding of the United States Court of Appeals 
for Veterans Claims in Barger v. Principi, 16 Vet.App. 132 (2002) 
(holding that the duties specified in the are relevant to chapter 
51 of title 38 of the United States Code and do not apply in 
cases which are governed by chapter 53.  At any rate, after 
reviewing the claims file, the Board finds the Veteran has been 
fully advised of the basis for the creation of the overpayment.  
He has been furnished detailed accountings of the monies paid and 
monies due, and of the reasons for the creation of the debt.  No 
further notice is necessary in this case.  In sum, even if VCAA 
were to apply to this case, the Board concludes that there has 
been substantial compliance with all notice and assistance 
requirements.  

Analysis

The Veteran is challenging the validity of an overpayment of VA 
compensation benefits in the amount of $4,163.00 due to the 
removal of additional allowance for his wife.  See VAOPGCPREC 6-
98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c).  Under current 
regulations, the effective date of a reduction of pension or 
compensation by reason of marriage, annulment or divorce on or 
after October 1, 1982, or death of a dependent of a payee, shall 
be the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2).

By way of background, the record shows that in December 1978, the 
RO notified the Veteran that Congress had passed a new law 
providing additional compensation for a spouse, child or 
dependent for veterans having a service-connected disability 
rated at 30 percent or more.  It further provided that all claims 
received by October 1, 1979, the increased compensation for 
dependents would be effective October 1, 1978.  That same month, 
the Veteran filed a declaration of marital and dependency status 
listing his wife as a dependent.  A January 1979 letter from the 
RO to the Veteran showed that his award had been amended 
reflecting the dependents added.  Importantly, the letter also 
documented that one of the Veteran's children would be removed as 
of March 1980 and the other child would be removed as of March 
1981.

Subsequently, in June 1990, the RO sent another letter to the 
Veteran to verify continued entitlement to benefits.  The letter 
clearly noted that the Veteran was receiving an additional amount 
for spouse and/or children and that he was responsible for 
reporting any changes in the number of dependents.  The Veteran 
submitted a status of dependents questionnaire the following 
month still listing his wife as a dependent and providing her 
social security number.  

In April 1998, the VA received notice of the death of the 
Veteran's wife.  That same month, the RO sent another letter to 
the Veteran stating that it had received notice of his wife's 
death and indicating that it had discontinued further benefit 
payments.  It also requested that the Veteran provide the date 
and place of his wife's death and to call or write the office 
immediately if the information regarding the death was erroneous.  
In July 1998, the RO sent another notice to the Veteran 
requesting verification of his continued entitlement to 
additional benefits.  That same month, the Veteran returned a 
status of dependents questionnaire indicating that he was still 
married.  In June 2006, the RO sent another notice requesting 
verification of the Veteran's continued entitlement to additional 
benefits.  In July 2006, the Veteran returned a status of 
dependents questionnaire.  However, this time, he indicated that 
he was a widow.  

Thereafter, in November 2007, the RO notified the Veteran that 
his wife would be removed from his award effective August 1, 
2006, which was the first of the month following notification 
received from the Veteran that he was a widow.  The letter 
continued that the RO proposed to reduce benefits, effective 
January 1, 1997, given the previous notification that his wife 
had died in December 1996.  The letter indicated that the Veteran 
had 60 days to submit information concerning the termination of 
his marriage before benefits would be reduced, effective January 
1, 1997.  That same month, the RO sent a separate letter 
indicating that the Veteran's current debt totaled $611.00, which 
would start being withheld in February 2008.  The Veteran 
responded that he was not aware that his wife was on his VA 
benefits and he thought that a 50 percent disability rating was 
the cut off for families.  However, he did not provide any 
information concerning the date of his wife's death.    

An August 2008 Social Security Administration (SSA) inquiry again 
showed that the Veteran's wife died in December 1996.  That same 
month, the RO notified the Veteran that additional payment for 
his wife had been stopped, effective January 1, 1997, and an 
overpayment had been created.  In a separate August 2008 letter, 
the RO notified the Veteran that his existing debt had increased 
by $4,163.00 for a balance of $4,374.00.  In his notice of 
disagreement, the Veteran indicated that he had been told at the 
time when his disability rating was reduced to 30 percent, he 
would no longer be eligible to receive additional compensation 
for his wife and children.  He stated that he had never been 
informed of the change in law allowing for additional 
compensation for veterans with a 30 percent disability rating and 
did not find out about the change until 2007.  He stated that he 
was never asked whether his wife was living or dead.  He further 
asserted that the additional debt was not fair since he was not 
aware that he was receiving additional payment for his wife.  In 
his February 2009 substantive appeal, he reiterated that he was 
not aware that he was receiving additional payment for his wife.  
Further, in a March 2009 statement, the Veteran indicated that he 
was not informed of the changes in law that allowed for veterans 
who were receiving compensation for a service-connected 
disability rated at 30 percent to receive additional payment for 
dependents.    

After a thorough review of the claim file, given the lack of any 
information to the contrary, the Board must find that the 
Veteran's wife passed away in December 1996 and, in turn, under 
pertinent regulations, the appropriate date for reduction of 
compensation is January 1, 1997.  As the Veteran continued to 
receive an additional allowance for his wife until November 2007, 
the debt created from this additional payment is valid.  The 
Board acknowledges the Veteran's statements that he was unaware 
that he was receiving additional compensation for his wife.  
However, these assertions are inconsistent with the other 
evidence of record which showed that the Veteran was indeed 
informed of the change of law in December 1978 and subsequently 
filed a request to have his wife and children added as 
dependents.  Again, in 1990, he declared his wife as a dependent.  
Moreover, when specifically asked about his wife's death in 1998, 
he again submitted information that listed his wife as a 
dependent.  In sum, the evidence of record showed that the 
Veteran did indeed know that he was receiving additional payment 
for his spouse as a dependent.  It also shows that he had been 
informed on numerous occasions that he was required to notify VA 
when a change occurred with respect to his dependents.  
Nevertheless, the Veteran failed to notify VA of the death of his 
wife and to this date, despite requests by the RO, still has not 
submitted any information concerning her death.  Moreover, when 
specifically asked about her death in 1998, the Veteran responded 
by submitting a form indicating that he was still married.  
However, a subsequent SSA inquiry verified that she had actually 
died in December 1996.  Therefore, the Veteran's statements 
indicating that he was not aware of receiving an additional 
allowance cannot be deemed credible.  

Accordingly, the Board finds that a preponderance of the evidence 
supports the conclusion that the overpayment was properly 
created.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The overpayment of compensation benefits due to the removal of an 
additional allowance for the Veteran's spouse was properly 
created.  The appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


